Appellant sought to recover damages for personal injuries alleged to have been sustained by her through the negligence of defendant while a passenger in a trolley car of defendant company. After verdict found for plaintiff by the jury the court granted defendant's motion for judgment non obstante veredicto. Plaintiff appealed.
An examination of the record discloses no evidence sufficient to charge defendant with negligence. Plaintiff testified that, as she arose to leave the car, two violent jerks in succession threw her first forward and then backward against the seat and resulted in the injuries complained of. In several recent cases we have refused to permit recovery under similar circumstances. See Smith v. Pgh. Rys. Co., 314 Pa. 541; Endicott v. P. R. T. Co., 318 Pa. 12, 177 A. 17, and Hody v. Pgh. Rys. Co.,318 Pa. 272, 178 A. 302. The rule is now settled that testimony indicating that a moving trolley car jerked suddenly or violently is not of itself sufficient to establish negligence unless from other facts and circumstances it clearly appears that the movement of the car was so unusual and extraordinary as to be beyond a passenger's reasonable anticipation. The present case is devoid of such additional evidence.
Judgment affirmed. *Page 353